DETAILED ACTION
This action is responsive to applicant’s communication filed 04/05/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 11, 13, 15, and 19-20 are rejected under 35 U.S.C. 112(b).
Claims 1, 3, 5, 9-11, 13, 15, and 19-20 are rejected under 35 U.S.C. 103.
	Claims 2, 4, 6-8, 12, 14, and 16-18 are cancelled.

Response to Arguments
	Applicant’s arguments regarding the prior art have been fully considered but are respectfully moot in view of the new grounds for rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 11, 13, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 9, 11, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 2015/0256786 A1) in view of Jin (US 2009/0138910 A1) and further in view of Bayer (US 2013/0063455 A1) and Fujita (US 2004/0130576 A1).

Regarding Claim 1, Katoh discloses a communication interface comprising communication interface circuitry configured to communicate with a content providing device and a remote controller (See Figure 1 and Figure 4.)
a memory (Figure 1 memory 13) configured to store a first user interface (See Figure 3(a), “STB 1 supplies, to the TV 2, an image obtained by executing the OS of the STB 1. Immediately after the STB 1 is started, the TV 2 usually displays a home screen (also referred to as a menu screen” Paragraph 0049. As shown, the first UI can be a home menu screen with a plurality of icons.)
and key mapping information… (“a signal transmitted from the TV remote controller can be transferred to the operation signal receiving section 15 by use of remote control pass-through which is one of functions of CEC” Paragraph 0032. The signals from the remote controller [resulting from key inputs by the user] are mapped to certain functions, such as input switching, and depending on the controller the input is coming from, are processed by the operation signal receiving section.)
a display (Figure 1 TV 2); and a processor, wherein the processor is configured to (Figure 1 CPU 11): 
receive an image including the second user interface from the content providing device through the communication interface (“the control signal transmitting section 17 transmits, to the TV 2, a PinP start signal (overlapping display start signal) which is a control signal indicating that PinP display of the TV image and the STB image is started” Paragraph 0035. A TV image is displayed in a specific region of a user interface of the STB.)
receive key input information from the remote controller through the communication interface (“a signal transmitted from the TV remote controller can be transferred to the operation signal receiving section 15 by use of remote control pass-through which is one of functions of CEC” Paragraph 0032. After the key input which switches to a TV input, a PinP display is launched, and position information of the TV image overlaid on the STB image is acquired. See Figure 4 S102-S104.)
determine a position of the second user interface included in the received image (“transmit positional information indicative of a display position of a TV image with respect to which the overlapping display is carried out” Paragraph 0037.)
by using an image analysis algorithm (“Note that the positional information acquired by the positional information acquiring section 18 includes coordinates information on at least one of vertices of the TV image which is PinP-displayed by the TV 2. Further, it is possible to add, to the positional information, a value indicating a height and a width of the TV image as measured from the at least one of the vertices as a starting point. Further, the coordinates information can be information on coordinates on an xy plane, where an x axis and a y axis are defined to extend orthogonal to each other from an origin which is a center of an image display region of the TV 2 or one of vertices of the image display region of the TV 2.” Paragraph 0038. Position information is calculated by analyzing the coordinates and dimensions of the TV image in the image display region of the display device.)
…and display the image received from the content providing device, and the first user interface by changing at least one from among a position and a display period of the first user interface so that the first user interface is displayed separately from the second user interface on the display (“corrects a display position of an object (e.g., icon, widget, etc.), which is included in an STB image acquired from the program execution section 12, such that the object does not overlap with a TV image which is PinP-displayed” Paragraph 0040. See Figure 6(b-e) and Figure 7b which show a rearrangement of the icons of the STB interface so that they do not overlap the TV widget. Also see Paragraphs 0057-60, which further describe moving a first user interface element if it overlaps with the display of a second user interface element.)
so that the first and second user interfaces do not overlap each other on the display (“corrects a display position of an object (e.g., icon, widget, etc.), which is such that the object does not overlap with a TV image which is PinP-displayed” Paragraph 0040. See Figure 6(b-e).)
While Katoh teaches mapping a switching operation to a key on a remote controller and teaches determining the position of user interfaces displayed by this switching operation, Katoh does not explicitly teach wherein the key mapping information includes key input information for identifying a plurality of keys included in the remote controller and information regarding the position of a second user interface corresponding to the stored key input information, wherein the key mapping information is received through connection with an external server.
However, Jin, which is directed to mapping user interface information to remote controller keys, teaches wherein the key mapping information includes key input information for identifying a plurality of keys included in the remote controller (“constructs a shortcut key mapping table by mapping an application or device control software selected by the remote controller 120 to a key on the remote controller 120” Paragraph 0035. Also see Paragraphs 0050-0055, which describe the process of mapping applications to shortcut keys on a remote controller. Figure 9A: See the plurality of keys 942 which are mapped shortcut keys.)
and information regarding the position of a second user interface corresponding to the stored key input information (“an assigned application and information related thereto is stored (operation 850). In this case, the information related to the assigned application includes information regarding an execution application (a browser, a widget, or an application for viewing photos stored in a memory card), a uniform 
wherein the key mapping information is received through connection with an external server (“The image device 110 is connected to the Internet to select software from among a plurality of device control software codes/programs provided in a web site on the Internet, requests selection of a key on a remote controller 120 that is to be mapped to the selected software, downloads the selected software when the selected key on the remote controller 120 is manipulated, and then maps the selected software to the selected key on the remote controller 120” Paragraph 0025. See Figure 3, which illustrates a process in which a server containing the key mapping information is accessed to program a key to execute a function or display a particular interface.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of rearranging a user interface when it overlaps with another user interface or content element taught by Katoh by mapping various applications and their UI location information to a plurality of key inputs on a remote controller via a connection with an external server as taught by Jin. It would be further obvious to use the position information for applications mapped to a plurality of Jin in the repositioning algorithm taught by Katoh (Paragraphs 0038-0041) since both prior art references teach a method of determining positions of interface elements. Such an implementation would be a simple substitution of the method used to retrieve the position information of the interfaces that is used to prevent overlap, and since both prior art references are directed to similar technological environments, the combination would yield predictable results. This would improve the user experience by preventing overlap and subsequent correction of STB and TV display interfaces, a goal of Katoh (Paragraphs 0012-0014). Furthermore, as suggested by Jin (Paragraphs 0005-0006 and 0073), by mapping application information, including location information, a multi-step process is reduced for the user’s convenience.
While Katoh teaches an embodiment where the TV widget is displayed only in a plurality of predetermined positions (Paragraph 0039), Katoh in view of Jin does not explicitly teach compare the determined position of the second user interface and the received key input information with the key mapping information, determine a type of the content providing device based on the result of the comparison.
However, Bayer, which is directed to presenting user interface elements on a display based on the type of display, teaches compare the determined position of the second user interface and the received key input information with the key mapping information, (“For example, the respective user interface element 402-1 may include a vertical layout for rendering the respective user interface element 402-1 as a vertical user interface element, and a horizontal layout for rendering the respective user interface element 402-1 as a horizontal user interface element. In some implementations, the respective user interface element 402-1 includes a plurality of each of which corresponds to a particular device (e.g., a television screen with a first screen resolution and/or size, a television screen with a second screen resolution and/or size, etc.). Each layout 406 includes the following, or a subset or superset thereof: [0059] a device type 408, which identifies a type of the respective device for which the respective user interface element is to be rendered” Paragraph 0058. “the system determines whether the device type retrieved from the device characteristics 228 matches the device type 408 [for a] respective layout 406-1 (FIG. 4).” Paragraph 0067. The position of a user interface element is determined by a layout. See Paragraphs 0068 and 0072 for examples of the positions of the user interface elements depending on the layout. A comparison is made between stored device characteristics and a determined layout of a user interface element.)
determine a type of the content providing device based on the result of the comparison (“the respective user interface element 402-1 includes a user interface element type 404 that identifies whether the respective user interface element is configured to be displayed on the respective device in accordance with the device type. Alternatively, the computer system 200 (FIG. 2) may determine that the respective user interface element 402-1 is configured to be displayed based on the device type when the user interface element 402-1 includes multiple layouts 406.” Paragraph 0063. See Figure 4: a user interface element 402-1 has a plurality of layouts, or display positions, and each layout corresponds to a specific device type (i.e. a television or a personal computer). For example with reference to Paragraphs 0067-68, a user interface element in a vertical orientation on the left side of a screen would indicate that the type of device is a television. It would have been obvious for the device type to therefore be 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the determination of position information of a UI element by analyzing a display image and the storing of key mapping information taught by Katoh in view of Jin by determining the type of the device based on the determined position information of the UI element, as taught by Bayer. Since Bayer is also directed to the display of UI elements on a television device, the combination would yield predictable results. As taught by Bayer (Paragraph 0009), rendering user interface elements in accordance with the device type would enable “respective users to better utilize the display screen of the device and interact efficiently with the user interface elements.” Furthermore, since Bayer (Figure 4) teaches a data structure which maps position information of a UI element to a particular device type and Jin (Paragraph 0074) teaches “it is possible to map not only an application but also UI location information of various applications, e.g., a browser or a widget, to a shortcut key”, it would have been further obvious for information for determining the device type to also be mapped to a shortcut key.
While Katoh teaches a first user interface (STB image) with a plurality of icons (See Figure 3 and Paragraph 0045), Katoh in view of Jin and Bayer does not explicitly teach and wherein each of the first and second user interfaces comprise a plurality of selectable items.
Fujita, which is directed to displaying a DVD menu image separately from another menu image, teaches and wherein each of the first and second user interfaces each comprise a plurality of selectable items (“In this state, three DVD menus 1 to 3, for example, can be displayed on the screen portion 50, as shown in FIG. 4. Although not illustrated in this drawing, several items are listed in each DVD menu” Paragraph 0036. The DVD menu is a first user interface with a plurality of selectable items. “When numerous operation buttons are displayed in the operation button image screen 51” Paragraph 0044. Also see Figures 5-9: the operation button image screen 51 is another menu [second user interface] with a plurality of selectable items.)
Fujita also teaches communication with a remote controller (“Alternatively, the superimposing display command may be generated by an operation from a remote-controller (not shown) of the touchscreen display device 70” Paragraph 0037. The “operation button image screen” 51 shown in Figure 5 may be displayed in response to input from a remote-controller.) 
and teaches the first user interface is provided displayed separately from the second user interface on the display so that the first and second user interfaces do not overlap each other on the display (“For example, when the DVD menu screen of FIG. 4 is image-processed in the image processor 20, the image combination unit 30 at least performs superposition display processing of the operation button image screen such that display of the DVD menus 1 through 3 in the screen after image processing is not blocked by the operation button image screen” Paragraph 0040. See Figure 1 versus Figure 5. The “operation button image screen” 51 is a menu with a plurality of selectable 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to separate user interfaces with a plurality of selectable items as taught by Fujita in the method of rearranging a user interface when it overlaps with another user interface or content element taught by Katoh in view of Jin and Bayer. Since both Katoh and Fujita teach preventing overlapping of interface elements on a display, the combination would yield predictable results. Such an implementation would allow the user to clearly see the plurality of selectable items on the screen, improving the convenience and ease of use of the interface. Furthermore, Fujita teaches operability of an interface is improved by preventing obstruction of menu items (Paragraphs 0010-11).

Regarding Claim 3, Katoh in view of Jin, Bayer, and Fujita further teaches wherein the processor is further configured to: transmit a control signal allowing a remote controller to transmit the key input information to the content providing device (Katoh, “an operation signal transmitted from an STB remote controller which transmits an operation signal with respect to the STB 1” Paragraph 0032. Figure 4 S102 to S104. Also see Jin, Paragraph 0056 and Figure 7 step 710.)

Regarding Claim 5, Katoh in view of Jin, Bayer, and Fujita further teaches wherein the processor is further configured to: transmit key input information to the external server storing key mapping information if the key input information is received from the remote controller, (Jin, “Next, it is checked whether a signal of the key for mapping is received from the remote controller (operation 350).” Paragraph 0043.)
and receive the position of the second user interface corresponding to the key input information, from the external server (Jin, “when a key of the remote controller 440 is manipulated, the selected device control software is downloaded (operation 360).” Paragraph 0045. “it is possible to map not only an application but also UI location information of various applications, e.g., a browser or a widget, to a shortcut key.” Paragraph 0074. It would have been obvious to one of ordinary skill in the art that the application information received from an external server and mapped to the key in the embodiment of Figures 3-4 would also include UI location information in view of the teachings of Paragraphs 0070-0074 and Figure 8. Also see Paragraph 0058-0060 and Figure 7 step 750 in which device control software is loaded responsive to a shortcut key being selected.)


Regarding Claim 9, Katoh in view of Jin, Bayer, and Fujita further teaches wherein the processor is further configured to: display the first user interface by changing at least one of a position and a size of the first user interface (Katoh, “the correction section 19 causes a display position of an icon 24a, which overlaps with the TV image widget 25 arranged in the STB image, to be moved so that the icon 24a does not overlap with the TV image widget 25” Paragraph 0059. See Figure 6(b-e). The icons of the first UI (STB image) are moved if they overlap with the TV image widget.)


Regarding Claim 11, Katoh discloses a method of separately displaying a user interface of a display apparatus (See Figure 4), the method comprising: 
receiving an image including a second user interface from a content providing device (“the control signal transmitting section 17 transmits, to the TV 2, a PinP start signal (overlapping display start signal) which is a control signal indicating that PinP display of the TV image and the STB image is started” Paragraph 0035. A TV image is displayed in a specific region of a user interface of the STB.)
receiving key input information from a remote controller (“a signal transmitted from the TV remote controller can be transferred to the operation signal receiving section 15 by use of remote control pass-through which is one of functions of CEC” Paragraph 0032. After the key input which switches to a TV input, a PinP display is launched, and position information of the TV image overlaid on the STB image is acquired. See Figure 4 S102-S104.)
determining a position of the second user interface included in the received image (“transmit positional information indicative of a display position of a TV image with respect to which the overlapping display is carried out” Paragraph 0037.)
using an image analysis algorithm (“Note that the positional information acquired by the positional information acquiring section 18 includes coordinates information on at least one of vertices of the TV image which is PinP-displayed by the TV 2. Further, it is possible to add, to the positional information, a value indicating a height and a width of the TV image as measured from the at least one of the vertices as a starting point. Further, the coordinates information can be information on coordinates on an xy plane, 
and displaying the image received from the content providing device, and a first user interface by changing at least one from among a position and a display period of the first user interface so that the first user interface is provided separately from the second user interface on the display (“corrects a display position of an object (e.g., icon, widget, etc.), which is included in an STB image acquired from the program execution section 12, such that the object does not overlap with a TV image which is PinP-displayed” Paragraph 0040. See Figure 6(b-e) and Figure 7b which show a rearrangement of the icons of the STB interface so that they do not overlap the TV widget. Also see Paragraphs 0057-60, which further describe moving a first user interface element if it overlaps with the display of a second user interface element.)
so that the first and second user interfaces do not overlap each other on the display (“corrects a display position of an object (e.g., icon, widget, etc.), which is included in an STB image acquired from the program execution section 12, such that the object does not overlap with a TV image which is PinP-displayed” Paragraph 0040. See Figure 6(b-e).)
While Katoh teaches mapping a switching operation to a key on a remote controller and teaches determining the position of user interfaces displayed by this switching operation, Katoh does not explicitly teach position information that is the received key input information and with the key mapping information. 
However, Jin, which is directed to mapping user interface information to remote controller keys, teaches position information that is associated with the received key input information and with the key mapping information. (“constructs a shortcut key mapping table by mapping an application or device control software selected by the remote controller 120 to a key on the remote controller 120” Paragraph 0035. Also see Paragraphs 0050-0055, which describe the process of mapping applications to shortcut keys on a remote controller. Figure 9A: See the plurality of keys 942 which are mapped shortcut keys. “an assigned application and information related thereto is stored (operation 850). In this case, the information related to the assigned application includes information regarding an execution application (a browser, a widget, or an application for viewing photos stored in a memory card), a uniform resource locator (URL), and location information (X and Y coordinates, width, and height) of a user interface (UI), as illustrated in FIGS. 9A and 9B… it is possible to map not only an application but also UI location information of various applications, e.g., a browser or a widget, to a shortcut key” Paragraphs 0070-0074. See Figure 9A: a browser interface, including its position information, is mapped to key “1”, while a widget, including its location information, is mapped to key “2”. Also see Paragraphs 0078-79, which discuss determining the position of the UI elements using the key mapping information.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of rearranging a user interface when it overlaps with another user interface or content element taught by Katoh by mapping various applications and their UI location information to a plurality of key inputs on a remote controller as taught by Jin. It would be further obvious to use the position information for applications mapped to a plurality of keys taught by Jin in the repositioning algorithm taught by Katoh (Paragraphs 0038-0041) since both prior art references teach a method of determining positions of interface elements. Such an implementation would be a simple substitution of the method used to retrieve the position information of the interfaces that is used to prevent overlap, and since both prior art references are directed to similar technological environments, the combination would yield predictable results. This would improve the user experience by preventing overlap and subsequent correction of STB and TV display interfaces, a goal of Katoh (Paragraphs 0012-0014). Furthermore, as suggested by Jin (Paragraphs 0005-0006 and 0073), by mapping application information, including location information, a multi-step process is reduced for the user’s convenience.
While Katoh teaches an embodiment where the TV widget is displayed only in a plurality of predetermined positions (Paragraph 0039), Katoh in view of Jin does not explicitly teach compare the determined position of the second user interface and the received key input information with the key mapping information, determine a type of the content providing device based on the result of the comparison.
However, Bayer, which is directed to presenting user interface elements on a display based on the type of display, teaches compare the determined position of the second user interface and the received key input information with the key mapping information, (“For example, the respective user interface element 402-1 may include a vertical layout for rendering the respective user interface element 402-1 as a vertical each of which corresponds to a particular device (e.g., a television screen with a first screen resolution and/or size, a television screen with a second screen resolution and/or size, etc.). Each layout 406 includes the following, or a subset or superset thereof: [0059] a device type 408, which identifies a type of the respective device for which the respective user interface element is to be rendered” Paragraph 0058. “the system determines whether the device type retrieved from the device characteristics 228 matches the device type 408 [for a] respective layout 406-1 (FIG. 4).” Paragraph 0067. The position of a user interface element is determined by a layout. See Paragraphs 0068 and 0072 for examples of the positions of the user interface elements depending on the layout. A comparison is made between stored device characteristics and a determined layout of a user interface element.)
determine a type of the content providing device based on the result of the comparison (“the respective user interface element 402-1 includes a user interface element type 404 that identifies whether the respective user interface element is configured to be displayed on the respective device in accordance with the device type. Alternatively, the computer system 200 (FIG. 2) may determine that the respective user interface element 402-1 is configured to be displayed based on the device type when the user interface element 402-1 includes multiple layouts 406.” Paragraph 0063. See Figure 4: a user interface element 402-1 has a plurality of layouts, or display positions, and each layout corresponds to a specific device type (i.e. a television or a personal Paragraphs 0067-68, a user interface element in a vertical orientation on the left side of a screen would indicate that the type of device is a television. It would have been obvious for the device type to therefore be determined based on retrieved position information of a user interface element. In view of Jin, which teaches mapping of UI location information of an application to a key, it would have been further obvious to also map the device type corresponding to the UI location information.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the determination of position information of a UI element by analyzing a display image and the storing of key mapping information taught by Katoh in view of Jin by determining the type of the device based on the determined position information of the UI element, as taught by Bayer. Since Bayer is also directed to the display of UI elements on a television device, the combination would yield predictable results. As taught by Bayer (Paragraph 0009), rendering user interface elements in accordance with the device type would enable “respective users to better utilize the display screen of the device and interact efficiently with the user interface elements.” Furthermore, since Bayer (Figure 4) teaches a data structure which maps position information of a UI element to a particular device type and Jin (Paragraph 0074) teaches “it is possible to map not only an application but also UI location information of various applications, e.g., a browser or a widget, to a shortcut key”, it would have been further obvious for information for determining the device type to also be mapped to a shortcut key.
Katoh teaches a first user interface (STB image) with a plurality of icons (See Figure 3 and Paragraph 0045), Katoh in view of Jin, Bayer, and Fujita does not explicitly teach and wherein each of the first and second user interfaces each comprise a plurality of selectable items.
However, Fujita, which is directed to displaying a DVD menu image separately from another menu image, teaches and wherein each of the first and second user interfaces each comprise a plurality of selectable items (“In this state, three DVD menus 1 to 3, for example, can be displayed on the screen portion 50, as shown in FIG. 4. Although not illustrated in this drawing, several items are listed in each DVD menu” Paragraph 0036. The DVD menu is a first user interface with a plurality of selectable items. “When numerous operation buttons are displayed in the operation button image screen 51” Paragraph 0044. Also see Figures 5-9: the operation button image screen 51 is another menu [second user interface] with a plurality of selectable items.)
Fujita also teaches communication with a remote controller (“Alternatively, the superimposing display command may be generated by an operation from a remote-controller (not shown) of the touchscreen display device 70” Paragraph 0037. The “operation button image screen” 51 shown in Figure 5 may be displayed in response to input from a remote-controller.) 
and teaches the first user interface is provided displayed separately from the second user interface on the display so that the first and second user interfaces do not overlap each other on the display (“For example, when the DVD menu screen of FIG. 4 is image-processed in the image processor 20, the image combination unit 30 at least performs superposition display processing of the operation button image screen such 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to separate user interfaces with a plurality of selectable items as taught by Fujita in the method of rearranging a user interface when it overlaps with another user interface or content element taught by Katoh in view of Jin and Bayer. Since both Katoh and Fujita teach preventing overlapping of interface elements on a display, the combination would yield predictable results. Such an implementation would allow the user to clearly see the plurality of selectable items on the screen, improving the convenience and ease of use of the interface. Furthermore, Fujita teaches operability of an interface is improved by preventing obstruction of menu items (Paragraphs 0010-11).

Regarding Claim 13, Katoh in view of Jin and Fujita further teaches transmitting a control signal allowing a remote controller to transmit key input information (Katoh, “an operation signal transmitted from an STB remote controller which transmits an operation signal with respect to the STB 1” Paragraph 0032. Also see Jin, Paragraph 0056 and Figure 7 step 710.)

Katoh in view of Jin and Fujita further teaches wherein the determining of the position of the second user interface includes: transmitting received key input information to the external server having key mapping information; (Jin, “Next, it is checked whether a signal of the key for mapping is received from the remote controller (operation 350).” Paragraph 0043.)
and receiving information on the position of the second user interface corresponding to the key input information from the external server (Jin, “when a key of the remote controller 440 is manipulated, the selected device control software is downloaded (operation 360).” Paragraph 0045. “it is possible to map not only an application but also UI location information of various applications, e.g., a browser or a widget, to a shortcut key.” Paragraph 0074. It would have been obvious to one of ordinary skill in the art that the application information received from an external server and mapped to the key in the embodiment of Figures 3-4 would also include UI location information in view of the teachings of Paragraphs 0070-0074 and Figure 8. Also see Paragraph 0058-0060 and Figure 7 step 750 in which device control software is loaded responsive to a shortcut key being selected.)

Regarding Claim 19, Katoh in view of Jin and Fujita further teaches wherein the displaying of the first user interface separately from the second user interface includes: displaying the first user interface by changing at least one of: a position and a size of the first user interface (Katoh, “the correction section 19 causes a display position of an icon 24a, which overlaps with the TV image widget 25 arranged in the STB image, to be moved so that the icon 24a does not overlap with the TV image 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katoh (US 2015/0256786 A1) in view of Jin (US 2009/0138910 A1)  and further in view of Bayer (US 2013/0063455 A1), Fujita (US 2004/0130576 A1), and Lee (US 2011/0078733 A1).

Regarding Claim 10, Katoh in view of Jin, Bayer, and Fujita teaches all the limitations of Claim 1, on which Claim 10 depends.
Katoh in view of Jin, Bayer, and Fujita does not teach wherein the processor is configured to: display the first user interface with at least one of: a transparency of the first user interface or a display period of the first user interface being different from transparency of the second user interface or a display period of the second user interface.
However, Lee teaches wherein the processor is configured to: display the first user interface with at least one of: a transparency of the first user interface or a display period of the first user interface being different from transparency of the second user interface or a display period of the second user interface (“portions 47 of the video window 41 that overlap the other windows may be displayed semi-transparently so that the overlapped portions of the other windows are visible or may be displayed normally so that the overlapped portions of the other windows are visible” Paragraph 0069. See Figure 7.)
the method of rearranging a user interface when it overlaps with another user interface or content element taught by Katoh in view of Jin, Bayer, and Fujita with the method of displaying a window transparently when it overlaps with other windows as taught by Lee. Since both prior art references involve user interfaces for television applications, the combination would yield predictable results. Such an implementation would be a simple substitution of changing the position of a user interface element with making the user interface element transparent.

Regarding Claim 20, Katoh in view of Jin, Bayer, and Fujita teaches all the limitations of Claim 11, on which Claim 20 depends.
Katoh in view of Jin, Bayer, and Fujita does not teach wherein the displaying of the first user interface separately from the second user interface includes: displaying the first user interface with at least one of: a transparency of the first user interface or a display period of the first user interface being different from a transparency of the second user interface or a display period of the second user interface.
However, Lee teaches wherein the displaying of the first user interface separately from the second user interface includes: displaying the first user interface with at least one of: a transparency of the first user interface or a display period of the first user interface being different from a transparency of the second user interface or a display period of the second user interface (“portions 47 of the video window 41 that overlap the other windows may be displayed semi-transparently so that the overlapped 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of rearranging a user interface when it overlaps with another user interface or content element taught by Katoh in view of Jin, Bayer, and Fujita with the method of displaying a window transparently when it overlaps with other windows as taught by Lee. Since both prior art references involve user interfaces for television applications, the combination would yield predictable results. Such an implementation would be a simple substitution of changing the position of a user interface element with making the user interface element transparent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Falkenberg (US 2017/0337166 A1) teaches device-dependent rearrangement of user interface elements, including of unknown devices, using image analysis of the rendered elements in order to calculate preferred distances between the elements. (¶ 38, 53, Figs. 7-8)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI RAFAT OKASHA whose telephone number is (571)272-0675.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/R.R.O./Examiner, Art Unit 2173                                                                                                                                                                                                        
/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173